Citation Nr: 0533828	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to December 1, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from December 1, 2004.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for PTSD and assigned a 10 percent 
rating effective in April 1995.  In December 2003, the rating 
was increased to 30 percent, effective in April 1995.  In 
February 2005, a 50 percent rating was assigned. effective 
December 1, 2004.  A Travel Board hearing was held before the 
undersigned in September 2005.  A transcript of the hearing 
is associated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the veteran's September 2005 Travel Board hearing, he 
testified that he received approximately three months of PTSD 
treatment at Lyons VA Medical Center in 1995, and also was 
seen at the Montrose VA medical facility sometime in 2004.  
Records of such treatment have not been associated with the 
veteran's claims file.  As this appeal was initiated from the 
initial rating assigned with the grant of service connection 
for PTSD, and "staged" ratings are for consideration, 
records showing the severity of the disability at various 
"stages" of the appeal period constitute critical evidence 
that must be secured.  Notably, VA treatment records are 
constructively of record.  

Furthermore, at the September 2005 hearing it was contended 
that among the primary symptoms of the veteran's PTSD was his 
physical and mental abuse of his spouse (and his spouse also 
offered testimony in that regard at the hearing).  While 
irritability and outbursts of anger are listed as PTSD 
symptoms in DSM IV, it is unclear whether persistent spousal 
abuse would qualify as such symptom; and, if so, what is the 
significance of such symptom, e.g., if spousal abuse 
increases in persistence and/or severity, does that reflect 
an increase in the severity of PTSD.  This is a medical 
question which requires a medical advisory opinion.  And 
while a brief September 13, 2005 note by a Dr. MP notes that 
the veteran is receiving treatment at the Brick VAMC, and 
opines that he is unemployable due to his symptomatology, 
there is no detailed explanation of this opinion.  A VA 
psychiatric examination with an advisory medical opinion is 
clearly indicated.

Accordingly, this case is remanded for the following:

1.  The RO should obtain for the record 
copies of the complete records (those not 
already associated with the claims file) 
of all VA treatment the veteran has 
received for PTSD from January 1995 to 
the present.  In particular, the RO 
should secure copies of all available 
records of any inpatient or outpatient 
treatment the veteran received at the 
Lyons VAMC (specifically including in 
1995) and at the Montrose VAMC 
(specifically including in 2004).

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
who has not previously examined him to 
assess the severity of his PTSD.  The 
veteran's claims file (including 
specifically his and his wife's testimony 
at the September 2005 hearing) must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
describe all of the veteran's current 
PTSD symptoms, in detail and note those 
previously clinically reported.  The 
examiner should report the presence or 
absence (and degree of severity) of each 
of the symptoms listed in the criteria 
for 70 and 100 percent ratings under Code 
9411 (and any other symptoms associated 
with PTSD.  (In this regard, the RO must 
provide the examiner a copy of the 
criteria for rating PTSD.)  

The examiner should also specifically 
note the contentions regarding spousal 
abuse as a symptom of PTSD, and comment 
as to whether spousal abuse (and 
specifically that in the instant case) is 
indeed considered a symptom of PTSD.  If 
so, the examiner should also explain 
whether increasing levels of spousal 
abuse reflect intensifying PTSD.  

Finally, the examiner should specifically 
opine regarding the effect of the 
veteran's PTSD on his employability (and 
specifically comment on the note by Dr. 
MP dated September 13, 2005).  The 
examiner should explain the rationale for 
all findings.  

3.  The RO should then readjudicate the 
claim.  If it is not granted to the 
veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
          

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

